Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to amendment filed on 7/12/2022. Claims 11, 13, 14, 24, 26, 28, 29 and 25 are amended. Claims 37 and 38 are cancelled.  Claims 11-14, 17, 21-29 and 31-36 are pending. 
Allowable Subject Matter
Claims 11-14, 17, 21-29 and 31-36 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for controlling the remote playback of digital content. 

The examiner finds applicant’s argument(s) submitted on 7/12/2022, to be persuasive. The examiner further finds applicant’s clarifying amendment(s) to independent claims 11 and 26 submitted on 7/12/2022, in conjunction with applicant’s persuasive argument(s) submitted on 7/12/2022, to be sufficient to overcome the teachings of prior art reference(s), Kontio et al. (US Patent No. 7,421,411) and Hsu et al. (US Patent Publication No. 2003/0069904).  The examiner notes that neither reference, alone or in combination, discloses applicant’s claim feature(s) of, “generating, using the DRM system, a ticket token associated with the user account, where the ticket token is a credential that authenticates the right of the user account to access the digital content…sending, using the DRM system, the ticket token to the playback device based upon approval of the user account…receiving, using a DRM server of the DRM system, the ticket token from the playback device…and in response to receiving the ticket token, sending, using the DRM server of the DRM system, an electronic ticket that enables playback of the digital content to ]the playback device, wherein the playback device is associated with the user account, wherein the playback device is capable of participating within the DRM system comprising the DRM server that receives the ticket token and sends the electronic ticket …”, in conjunction with the other limitation element(s) of applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Rejection made under 35 USC §103
The examiner finds applicant’s remarks persuasive and therefore withdraws the rejection made under 35 USC §103. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497